Order entered September 21, 2020




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-20-00660-CV

                    IN RE BLAKE REYNOLDS, Relator

         Original Proceeding from the 471st Judicial District Court
                           Collin County, Texas
                   Trial Court Cause No. 471-00064-2018

                                   ORDER

      Based on the Court’s opinion of this date, we GRANT relator’s September

14, 2020 motion and DISMISS this original proceeding.


                                          /s/   LANA MYERS
                                                JUSTICE